By the Court.

It appears that Rosewelt and Eddy are in custody by order of the Mayor’s Court, and that an indictment against them is still 'depending in that Court. No judgment has been given on the verdict, nor do we know what judgment will be given. But we know, that the Mayor’s Court has jurisdiction over the offences with which the prisoners are charged, and if they should give an erroneous judgment, remedy may be had by writ of error, which will bring the case properly before us. We are of opinion, that it would be improper to discharge the prisoners under the present circumstances, and therefore they are remanded to the custody of the keeper of the prison.
Prisoners remanded.